DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/9/2017, 11/13/2017, 8/22/2018, 08/13/2021, 03/11/2022 and 04/20/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claims add new limitation “determine, by the computer implemented system, a type of manufacturing process for each rough diamond based on…how a range of parameters for a type of polishing and a method of polishing impacts the spatial and physical properties for each rough diamond from the imaging file to yield polished diamond parameters”. Throughout the specification, there is support for using rough diamond imaging files, and evaluating the number, size, locations and quality of the potential polished diamonds, and generating a potential polished diamond (Pg. 7, Para. 3). The selection is based on the amount of information that matches between the rough diamond image and parameters defined by the purchaser. Additionally, Pg. 18, Para. 3, is the only details associated with the analyzing step, the analysis is described comparing information in the imaging file with polished diamond parameters, evaluating the potential polished diamonds that can be produced from the rough diamonds based on those parameters. Specifically, polished diamond parameters are only ever described as “characteristics that are specific to polished diamonds…polished diamond criteria such as size, weight, color, clarity, the number of diamonds in the order, bid price list for each criteria, and discount/adjustment for fluorescence” (Pg. 8 Para. 3,) and make no mention of the type of polishing or method of polishing to impact the analysis. Therefore, there is insufficient description to support the claim limitation to indicate possession. If applicant can specifically point to the areas of the specifications which are able to showcase how a type of manufacturing is determined, as well as using the type and method of polishing to impact the determination and selection of rough diamonds from inventory, Examiner would reconsider this stance. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the processing in response to the received and stored" in Pg. 5, Para. 2.  The “processing” was removed from claim 1, as well as the received and stored portion of the claims, meaning there is nothing to respond to, as well as what to process. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "performed in each period" in Pg. 8, Para. 4.  The “period” was removed from the claim and therefore when discussing the selecting step in each period, there is no basis to establish the period. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7,14, 15 and 17-19 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The independent claim(s) 1, 4 and 18 recite(s) a system, method and non-transitory computer readable medium
-scanning an interior of each rough diamond…and an exterior of each rough diamond
-creating a 3D model showing location of spatial and physical properties for each rough diamond
-generating an imaging file for each rough diamond including a 3D model, location of spatial and physical properties, ask price of seller and associated information
-determining a type of manufacturing process for each rough diamond based on offer price, value of produced polished diamond, manufacturing process parameters, customer parameters, customer specifications, and range of type and method for polishing
-selecting a subset of the plurality of rough diamonds based on offer price, value of produced polished diamond, manufacturing process parameters, customer parameters, customer specifications, and range of type and method for polishing
- implementing a sale between the seller and purchaser  for rough diamonds, in response to offer price exceeding the ask price.
The steps described in the independent claims are directed to means of diamond analysis, and using the analysis to make decisions about business relations. Business relations are classified as part of the enumerated grouping of a certain method of organizing human activity.
The additional elements include a computer, processor, central system and imaging system.
This judicial exception is not integrated into a practical application because the additional elements are computer elements utilized as tools to implement the judicial exception. The claims themselves specifically state that the computer is configured with software to perform the actions. Additionally, the imaging system is presented to scan rough diamonds, which is what the imaging devices have been used previously, and the linking to communicate that information over a network does not enhance the imaging system. Scanning, creating 3D models, generating files and using those files to connect parties, does not alter the computer or how they function, but rather is the details of an abstract idea of business relations, applied on a computer. Under 2106.05(f), the application of an abstract idea onto a computer element, does not provide practical application. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because computers with processors, and imaging systems are computer elements used as tools to implement the abstract idea. The additional elements do not provide significantly more than a tool for application, and therefore the claims remain an abstract idea under 2106.05(f). 
Dependent claims 2, 3, 5, 7 and 15 do not add additional elements that would help integrate the idea into an abstract idea, or provide significantly more.  
Dependent claims 14 further discuss an escrow system. An escrow system is presented as means to implement the exchange of funds for a business relation, and does not provide integration of the business relation into a practical application, or provide significantly more. Therefore, the claims remain rejected for the above reasoning. 
The previously removed 101 was based on integration into a practical application, which limitation was removed from the independent claims. Claim 23 amended claim language provides actual diamond movement, and therefore provide integration into practical application. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 15, 18, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0250201 A1 Sivovolenko in view of US 2009/0070236 A1 Cohen et al.

Regarding claim  1, Sivovolenko teaches a computer implemented system comprising a central system comprising one or more computers that are configured with software applications and related data (Sivovolenko Para. [0054-0057] computer to implement the scanning and data collection; Para. [0069] the computer contains a program to perform actions; Para. [0084] computer communicates information over a network) to: 
scan, by the computer implemented system using an imaging system, an interior of each rough diamond of a plurality of rough diamonds from rough diamond inventory information of a diamond seller and an exterior of each rough diamond (Sivovolenko Para. [0047] the system includes a gemstone scanning apparatus, the scanning apparatus is able to create a 3D model of the gemstone, including externally and internal inclusions); 
create, by the computer implemented system, a 3D model showing a location of spatial and physical properties for each rough diamond based on the interior of the rough diamond and the exterior of the rough diamond (Sivovolenko Para. [0047] the scanning apparatus is able to create a 3D model of the gemstone, including externally and internal inclusions; Para. [0083]); 
generate, by the computer implemented system, an imaging file for each rough diamond containing the 3D model, the location of the spatial and physical properties, a price and associated information for each rough diamond (Sivovolenko Para. [0084] dataset is created with information relating to the 3D model; the model includes spatial and physical properties, which are used to grade the rough diamond and create an estimated price); 
determine, by the computer implemented system, a type of manufacturing process for each rough diamond  (Sivovolenko Para. [0021] the 3D model can predict the future shape of rough diamonds; Para. [0038] operators can compare the rough diamond with the 3D modeling of potential polished diamonds) based on a most valuable of produced polished diamond (Sivovolenko Para. [0038] the proposed cut stone will be assessed for clarity and quality grading; to give values to polished diamond parameters; Para. [0094]; Para. [0006-0007] planning tools are used to create their potential value, which would indicate a break-even offer price for the rough diamond, and may be used to determine the ideal offer price to maximize profits), manufacturing processing parameters, customer parameters, customer specifications (Sivovolenko Para. [0089] the operator of the system is enabled to plan the cut diamond within the rough; the parameters and specifications entered for a computer to make a determination step, is not altered based on who the parameters and specifications are requested by, whether the customer or a company) and how a range of parameters for a type of polishing and a method of polishing impacts the spatial and physical properties for each rough diamond from the imaging file to yield polished diamond parameters (Sivovolenko Para. [0088] the model is able to take into account inclusions, to give the most accurate prediction of how the polished diamond would be impacted by the spatial and physical properties found within the rough diamond). 
Sivovolenko fails to explicitly disclose imaging file for each rough diamond containing an ask price of the seller and a type of manufacturing process for each rough diamond based on the offer price; select, by the computer implemented system, a subset of the plurality of rough diamonds based on the offer price, the most valuable of produced polished diamond, the manufacturing processing parameters, the customer parameters, the customer 4828-2640-4862Page 2 of 17Application No. 15/808,793Reply to Office Action Docket No. 67845.01000specifications, and how the range of parameters for the type of polishing and the method of polishing of each rough diamond in the subset impacts the spatial and physical properties for each rough diamond from the imaging file to yield polished diamond parameters, and implement, by the computer implement system, a sale between the seller and purchaser for the subset of the plurality of rough diamonds, in response to the offer price of the purchaser exceeding the ask price of the seller.
Cohen is in the field of a computer implemented system for processing diamonds (Cohen Para. [0012] platform for diamonds; Para. [0022] the diamonds may be polished or rough; Para. [0028] the diamonds are evaluated based on classified grouping, ie, cut carat, clarity, color) and teaches imaging file for each rough diamond containing an ask price of the seller and a type of manufacturing process for each rough diamond based on the offer price (Cohen Para. [0023] the sellers may post their rough diamonds, with the ask price associated; and the sellers may bid on the diamonds with their offer prices based on the parameters they have set);
select, by the computer implemented system, a subset of the plurality of rough diamonds based on the offer price, the most valuable of produced polished diamond, the manufacturing processing parameters, the customer parameters, the customer 4828-2640-4862Page 2 of 17Application No. 15/808,793Reply to Office Action Docket No. 67845.01000specifications, and how the range of parameters for the type of polishing and the method of polishing of each rough diamond in the subset impacts the spatial and physical properties for each rough diamond from the imaging file to yield polished diamond parameters (Cohen Para. [0037] the purchaser may use a search functional using the specific parameters; Para. [0040] the purchaser may select diamonds that match their parameters and order; Para. [0038] user, which can be identified as a purchaser in Para. [0036], may select a diamond to purchase based on specific parameters; Cohen teaches that the buyer may filter based on physical properties of diamonds in inventory), 
and implement, by the computer implement system, a sale between the seller and purchaser for the subset of the plurality of rough diamonds, in response to the offer price of the purchaser exceeding the ask price of the seller (Cohen Para. [0043] bids are associated and the lowest price is chosen for a purchaser that matches the parameters the best, highest ask price is selected for the seller; Para. [0023]-[0024]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rough diamond and polished diamond modeling of Sivovolenko with the diamond platform for buying and selling based on specific parameters as taught by Cohen. The motivation for doing so would be to allow the diamond purchasing platform to use more advanced search parameters, to create an ideal match between buyers and sellers, without the need for a third party communicator (Cohen Para. [0004] searching without the need for a broker, since the seller include grading information; Para. [0034-0038] advanced searching allows for ideal matching). 
 
Regarding claim 2, modified Sivovolenko teaches the system according to claim 1, wherein the associated information includes shape, cutting style, physical dimensions, weight, diameter, crown information, girdle information, pavilion information, table information, clarity grade, color grade, and type (Sivovolenko Para. [0022] clarity, grade and cut; Para. [0047] mapping the entire diamond, including inclusions).  

Regarding claim 3, modified Sivovolenko teaches the system according to claim 2, wherein the central system is further configured to perform the processing in response to the received and stored subsequent rough diamond inventory information (Sivovolenko Para. [0047] the system includes a gemstone scanning apparatus, the scanning apparatus is able to create a 3D model of the gemstone, including externally and internal inclusions).

Regarding claim 4, Sivovolenko teaches a computer implemented method (Sivovolenko Para. [0054-0057] computer to implement the scanning and data collection; Para. [0069] the computer contains a program to perform actions; Para. [0084] computer communicates information over a network) comprising: 
scanning, by a computer implemented system using an imaging system, an interior of each rough diamond of a plurality of rough diamonds from rough diamond inventory information of a diamond seller and an exterior of each rough diamond (Sivovolenko Para. [0047] the system includes a gemstone scanning apparatus, the scanning apparatus is able to create a 3D model of the gemstone, including externally and internal inclusions); 
creating, by the computer implemented system, a 3D model showing a location of spatial and physical properties for each rough diamond based on the interior of the rough diamond and the exterior of the rough diamond (Sivovolenko Para. [0047] the scanning apparatus is able to create a 3D model of the gemstone, including externally and internal inclusions; Para. [0083]); 
generating, by the computer implemented system, an imaging file for each rough diamond containing the 3D model, the location of the spatial and physical properties, a price and associated information for each rough diamond (Sivovolenko Para. [0084] dataset is created with information relating to the 3D model; the model includes spatial and physical properties, which are used to grade the rough diamond and create an estimated price)
determining, by the computer implemented system, a type of manufacturing process for each rough diamond (Sivovolenko Para. [0021] the 3D model can predict the future shape of rough diamonds; Para. [0038] operators can compare the rough diamond with the 3D modeling of potential polished diamonds) based on a most valuable of produced polished diamond (Sivovolenko Para. [0038] the proposed cut stone will be assessed for clarity and quality grading; to give values to polished diamond parameters; Para. [0094]; Para. [0006-0007] planning tools are used to create their potential value, which would indicate a break-even offer price for the rough diamond, and may be used to determine the ideal offer price to maximize profits), manufacturing processing parameters, customer parameters, customer specifications (Sivovolenko Para. [0089] the operator of the system is enabled to plan the cut diamond within the rough; the parameters and specifications entered for a computer to make a determination step, is not altered based on who the parameters and specifications are requested by, whether the customer or a company) and how a range of parameters for a type of polishing and a method of polishing impacts the spatial and physical properties for each rough diamond from the imaging file to yield polished diamond parameters (Sivovolenko Para. [0088] the model is able to take into account inclusions, to give the most accurate prediction of how the polished diamond would be impacted by the spatial and physical properties found within the rough diamond). 
Sivovolenko fails to explicitly disclose imaging file for each rough diamond containing an ask price of the seller and a type of manufacturing process for each rough diamond based on an offer price; selecting, by the computer implemented system, a subset of the plurality of rough diamonds based on the offer price, the most valuable of produced polished diamond, the 4828-2640-4862Page 5 of 17Application No. 15/808,793Reply to Office Action Docket No. 67845.01000 manufacturing processing parameters, the customer parameters, the customer specifications, and how the range of parameters for the type of polishing and the method of polishing of each rough diamond in the subset impacts the spatial and physical properties for each rough diamond from the imaging file to yield polished diamond parameters, and implementing, by the computer implement system, a sale between the seller and purchaser for the subset of the plurality of rough diamonds, in response to the offer price of the purchaser exceeding the ask price of the seller.
Cohen teaches imaging file for each rough diamond containing an ask price of the seller and a type of manufacturing process for each rough diamond based on an offer price (Cohen Para. [0023] the sellers may post their rough diamonds, with the ask price associated; and the sellers may bid on the diamonds with their offer prices based on the parameters they have set); 
selecting, by the computer implemented system, a subset of the plurality of rough diamonds based on the offer price, the most valuable of produced polished diamond, the 4828-2640-4862Page 5 of 17Application No. 15/808,793Reply to Office Action Docket No. 67845.01000 manufacturing processing parameters, the customer parameters, the customer specifications, and how the range of parameters for the type of polishing and the method of polishing of each rough diamond in the subset impacts the spatial and physical properties for each rough diamond from the imaging file to yield polished diamond parameters (Cohen Para. [0037] the purchaser may use a search functional using the specific parameters; Para. [0040] the purchaser may select diamonds that match their parameters and order; Para. [0038] user, which can be identified as a purchaser in Para. [0036], may select a diamond to purchase based on specific parameters; Cohen teaches that the buyer may filter based on physical properties of diamonds in inventory), and 
implementing, by the computer implement system, a sale between the seller and purchaser for the subset of the plurality of rough diamonds, in response to the offer price of the purchaser exceeding the ask price of the seller (Cohen Para. [0043] bids are associated and the lowest price is chosen for a purchaser that matches the parameters the best, highest ask price is selected for the seller; Para. [0023]-[0024]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rough diamond and polished diamond modeling of Sivovolenko with the diamond platform for buying and selling based on specific parameters as taught by Cohen. The motivation for doing so would be to allow the diamond purchasing platform to use more advanced search parameters, to create an ideal match between buyers and sellers, without the need for a third party communicator (Cohen Para. [0004] searching without the need for a broker, since the seller include grading information; Para. [0034-0038] advanced searching allows for ideal matching). 

Regarding claim 7, modified Sivovolenko teaches the method according to claim 4. Sivovolenko fails to explicitly disclose wherein the selecting step is performed in each period until the polished diamond order is fulfilled. Cohen teaches wherein the selecting step is performed in each period until the polished diamond order is fulfilled (Cohen Para. [0023] offer for sale may be frequently updated, if the purchaser sets multiple parameters, then all the orders will be searched, and buying will commence until fulfilled). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rough diamond and polished diamond modeling of Sivovolenko with the diamond platform for buying and selling based on specific parameters as taught by Cohen. The motivation for doing so would be to allow the diamond purchasing platform to use more advanced search parameters, to create an ideal match between buyers and sellers, without the need for a third party communicator (Cohen Para. [0004] searching without the need for a broker, since the seller include grading information; Para. [0034-0038] advanced searching allows for ideal matching). 

Regarding claim 15, modified Sivovolenko teaches the method according to claim 4,  further comprising receiving and storing subsequent rough diamond inventory information (Sivovolenko Para. [0047] 3D scanning of diamonds to provide spatial and physical property information about the diamond; Para. [0054] the information is sent and stored on a computer server).

Regarding claim 18, Sivovolenko teaches a non-transitory computer readable medium storing computer executable instructions that, when executed by a processor (Sivovolenko Para. [0054-0057] computer to implement the scanning and data collection; Para. [0069] the computer contains a program to perform actions; Para. [0084] computer communicates information over a network), perform operations: 
scanning, by a computer implemented system using an imaging system, an interior of each rough diamond of [[the]] a plurality of rough diamonds from rough diamond inventory information of a diamond seller and an exterior of each rough diamond (Sivovolenko Para. [0047] the system includes a gemstone scanning apparatus, the scanning apparatus is able to create a 3D model of the gemstone, including externally and internal inclusions); 
creating, by the computer implemented system, a 3D model showing a location of spatial and physical properties for each rough diamond based on the interior of the rough diamond and the exterior of the rough diamond (Sivovolenko Para. [0047] the scanning apparatus is able to create a 3D model of the gemstone, including externally and internal inclusions; Para. [0083]); 4828-2640-4862Page 9 of 17Application No. 15/808,793Reply to Office Action Docket No. 67845.01000 
generating, by the computer implemented system, an imaging file for each rough diamond containing the 3D model, the location of the spatial and physical properties, a price and associated information for each rough diamond (Sivovolenko Para. [0084] dataset is created with information relating to the 3D model; the model includes spatial and physical properties, which are used to grade the rough diamond and create an estimated price); 
determining, by the computer implemented system, a type of manufacturing process for each rough diamond (Sivovolenko Para. [0021] the 3D model can predict the future shape of rough diamonds; Para. [0038] operators can compare the rough diamond with the 3D modeling of potential polished diamonds) based on a most valuable of produced polished diamond (Sivovolenko Para. [0038] the proposed cut stone will be assessed for clarity and quality grading; to give values to polished diamond parameters; Para. [0094]; Para. [0006-0007] planning tools are used to create their potential value, which would indicate a break-even offer price for the rough diamond, and may be used to determine the ideal offer price to maximize profits), manufacturing processing parameters, customer parameters, customer specifications (Sivovolenko Para. [0089] the operator of the system is enabled to plan the cut diamond within the rough; the parameters and specifications entered for a computer to make a determination step, is not altered based on who the parameters and specifications are requested by, whether the customer or a company) and how a range of parameters for a type of polishing and a method of polishing impacts the spatial and physical properties for each rough diamond from the imaging file to yield polished diamond parameters (Sivovolenko Para. [0088] the model is able to take into account inclusions, to give the most accurate prediction of how the polished diamond would be impacted by the spatial and physical properties found within the rough diamond).
Sivovolenko fails to explicitly disclose imaging file for each rough diamond containing an ask price of the seller and a type of manufacturing process for each rough diamond based on an offer price; selecting, by the computer implemented system, a subset of the plurality of rough diamonds based on the offer price, the most valuable of produced polished diamond, the manufacturing processing parameters, the customer parameters, the customer specifications, and how the range of parameters for the type of polishing and the method of polishing of each rough diamond in the subset impacts the spatial and physical properties for each rough diamond from the imaging file to yield polished diamond parameters, and implementing, by the computer implement system, a sale between the seller and purchaser for the subset of the plurality of rough diamonds, in response to the offer price of the purchaser exceeding the ask price of the seller.
Cohen teaches imaging file for each rough diamond containing an ask price of the seller and a type of manufacturing process for each rough diamond based on an offer price (Cohen Para. [0023] the sellers may post their rough diamonds, with the ask price associated; and the sellers may bid on the diamonds with their offer prices based on the parameters they have set);
selecting, by the computer implemented system, a subset of the plurality of rough diamonds based on the offer price, the most valuable of produced polished diamond, the manufacturing processing parameters, the customer parameters, the customer specifications, and how the range of parameters for the type of polishing and the method of polishing of each rough diamond in the subset impacts the spatial and physical properties for each rough diamond from the imaging file to yield polished diamond parameters (Cohen Para. [0037] the purchaser may use a search functional using the specific parameters; Para. [0040] the purchaser may select diamonds that match their parameters and order; Para. [0038] user, which can be identified as a purchaser in Para. [0036], may select a diamond to purchase based on specific parameters; Cohen teaches that the buyer may filter based on physical properties of diamonds in inventory), and 
implementing, by the computer implement system, a sale between the seller and purchaser for the subset of the plurality of rough diamonds, in response to the offer price of the purchaser exceeding the ask price of the seller (Cohen Para. [0043] bids are associated and the lowest price is chosen for a purchaser that matches the parameters the best, highest ask price is selected for the seller; Para. [0023]-[0024]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rough diamond and polished diamond modeling of Sivovolenko with the diamond platform for buying and selling based on specific parameters as taught by Cohen. The motivation for doing so would be to allow the diamond purchasing platform to use more advanced search parameters, to create an ideal match between buyers and sellers, without the need for a third party communicator (Cohen Para. [0004] searching without the need for a broker, since the seller include grading information; Para. [0034-0038] advanced searching allows for ideal matching). 

Regarding claim 23, modified Sivovolenko teaches the system according to claim 1. Sivovolenko fails to explicitly disclose further configured with software applications and related data to: place, by the computer implemented system using a sorting system, the subset of the plurality of rough diamonds in a container having an identification number, check, by the computer implemented system, identifiers of the rough diamonds at different points in a distribution chain to confirm secure transfer to the purchaser.  
Cohen teaches further configured with software applications and related data to: place, by the computer implemented system using a sorting system, the subset of the plurality of rough diamonds in a container having an identification number (Cohen Para. [0029-0031] the purchased diamonds may be sent by courier, with tracking information, and a certificate for the buyer to match the specific diamond purchased is the correct delivered), check, by the computer implemented system, identifiers of the rough diamonds at different points in a distribution chain to confirm secure transfer to the purchaser (Cohen Para. [0029-0031] the purchased diamonds may be sent by courier, with tracking information, and a certificate for the buyer to match the specific diamond purchased is the correct delivered). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Sivovolenko with the sorting and distribution of Cohen. The motivation for doing so would be to provide accurate delivery and tracking of diamonds throughout the entire process (Cohen Para. [0029-0031]).


Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0250201 A1 Sivovolenko in view of US 2009/0070236 A1 Cohen et al., in further view of US 2016/0103938 A1 Ariel and US 2013/0226765 A1 Tal.

Regarding claim 5, modified Sivovolenko teaches the method according to claim 4, wherein the determining step is performed in response to a particular polished diamond order that specifies an individual polished diamond using manufacturing process parameters that are specific to polished diamonds which includes a particular one of that Purchaser's polished diamond manufacturing process parameters (Sivovolenko Para. [0089] the operator of the system is enabled to plan the cut diamond within the rough; the parameters and specifications entered for a computer to make a determination step, is not altered based on who the parameters and specifications are requested by, whether the customer or a company). Sivovolenko fails to explicitly disclose the polished diamond manufacturing process parameters are confidential and proprietary. 
Ariel teaches wherein the polished manufacturing parameters are proprietary (Ariel Para. [0036] the potential of rough diamonds may be analyzed with the proprietary shape and parameters of a specific purchaser). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the manufacturing process parameters of Sivovolenko with the proprietary parameters of Ariel. The motivation for doing so would be remotely analyze the diamonds prior to shipping, which greatly reduces the cost and environmental impacts of secure shipping prior to confirmation that the proprietary process will be acceptable (Ariel Para. [0004] shipping and storing secure items add substantial expense and energy). 
Tal teaches wherein the polished manufacturing parameters are maintained confidential (Tal Para. [0045] matches parameters; Para. [0056] personal information stored and kept confidential). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the diamond analysis system of Sivovolenko may be combined with the confidential purchaser profile as taught by Tal for the purpose of building trusted business relationships between Purchasers and Sellers and allowing the Purchaser to control the information being displayed to the public sector of the system (Tal Para. [0053] Users of the platform may form one or more online communities, allowing users to develop connections, create or join groups etc. In some examples, such communities may be set up as global communities or private business/social communities, wherein for example, trusted associates only may be allowed in one’s group. In some embodiments users may provide ratings, points, comments, review etc. for other users, to enable development of trust relationships, provision of a scale of reliability etc.; Para. [0056]).

Regarding claim 19, modified Sivovolenko teaches the non-transitory computer readable medium according to claim 18, wherein the selecting step is performed in response to a particular polished diamond order that specifies an individual polished diamond using manufacturing process parameters that are specific to polished diamonds which includes a particular one of that Purchaser's polished diamond manufacturing process parameters (Sivovolenko Para. [0089] the operator of the system is enabled to plan the cut diamond within the rough; the parameters and specifications entered for a computer to make a determination step, is not altered based on who the parameters and specifications are requested by, whether the customer or a company). Sivovolenko fails to explicitly disclose the proprietary polished diamond manufacturing process parameters are confidential and proprietary. 
Ariel teaches wherein the polished manufacturing parameters are proprietary (Ariel Para. [0036] the potential of rough diamonds may be analyzed with the proprietary shape and parameters of a specific purchaser). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the manufacturing process parameters of Sivovolenko with the proprietary parameters of Ariel. The motivation for doing so would be remotely analyze the diamonds prior to shipping, which greatly reduces the cost and environmental impacts of secure shipping prior to confirmation that the proprietary process will be acceptable (Ariel Para. [0004] shipping and storing secure items add substantial expense and energy). 
Tal teaches wherein the polished manufacturing parameters are maintained confidential (Tal Para. [0045] matches parameters; Para. [0056] personal information stored and kept confidential). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the diamond analysis system of Sivovolenko may be combined with the confidential purchaser profile as taught by Tal for the purpose of building trusted business relationships between Purchasers and Sellers and allowing the Purchaser to control the information being displayed to the public sector of the system (Tal Para. [0053] Users of the platform may form one or more online communities, allowing users to develop connections, create or join groups etc. In some examples, such communities may be set up as global communities or private business/social communities, wherein for example, trusted associates only may be allowed in one’s group. In some embodiments users may provide ratings, points, comments, review etc. for other users, to enable development of trust relationships, provision of a scale of reliability etc.; Para. [0056]).


Claims 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0250201 A1 Sivovolenko in view of US 2009/0070236 A1 Cohen et al., in further view of  US 2013/0226765 A1 Tal.

Regarding claim 14, modified Sivovolenko teaches the system according to claim 1. Sivovolenko fails to explicitly disclose wherein the manufacturing process parameters are provided to a confidential escrow system by a rough diamond purchaser, and received from the escrow system, wherein the manufacturing process parameters are accessible only by the corresponding purchaser and the central system. 
Cohen teaches wherein the manufacturing process parameters are provided to a confidential escrow system by a rough diamond purchaser, and received from the escrow system, wherein the manufacturing process parameters are accessible only by the corresponding purchaser and the central system (Cohen Para. [0027] an escrow account is used to transfer supplemental information between the purchaser and central system). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Sivovolenko with the escrow system of Cohen. The motivation for doing so would be to provide secure systems for two entities to be united (Cohen Para. [0027] escrow makes the payment, especially of large sums, to be secured).
Tal teaches wherein the polished manufacturing parameters are maintained confidential (Tal Para. [0045] matches parameters; Para. [0056] personal information stored and kept confidential). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the system of Sivovolenko may be combined with the confidential purchaser profile as taught by Tal for the purpose of building trusted business relationships between Purchasers and Sellers and allowing the Purchaser to control the information being displayed to the public sector of the system (Tal Para. [0053] Users of the platform may form one or more online communities, allowing users to develop connections, create or join groups etc. In some examples, such communities may be set up as global communities or private business/social communities, wherein for example, trusted associates only may be allowed in one’s group. In some embodiments users may provide ratings, points, comments, review etc. for other users, to enable development of trust relationships, provision of a scale of reliability etc.; Para. [0056]).

Regarding claim 17, modified Sivovolenko teaches the method according to claim 4. Sivovolenko fails to explicitly disclose wherein the manufacturing process parameters are provided to a confidential escrow system by a rough diamond purchaser, and received from the escrow system, wherein the manufacturing process parameters are accessible only by the corresponding purchaser and the central system. 
Cohen teaches wherein the manufacturing process parameters are provided to a confidential escrow system by a rough diamond purchaser, and received from the escrow system, wherein the manufacturing process parameters are accessible only by the corresponding purchaser and the central system (Cohen Para. [0027] an escrow account is used to transfer supplemental information between the purchaser and central system). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Sivovolenko with the escrow system of Cohen. The motivation for doing so would be to provide secure systems for two entities to be united (Cohen Para. [0027] escrow makes the payment, especially of large sums, to be secured).
Tal teaches wherein the polished manufacturing parameters are maintained confidential (Tal Para. [0045] matches parameters; Para. [0056] personal information stored and kept confidential). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the method of Sivovolenko may be combined with the confidential purchaser profile as taught by Tal for the purpose of building trusted business relationships between Purchasers and Sellers and allowing the Purchaser to control the information being displayed to the public sector of the system (Tal Para. [0053] Users of the platform may form one or more online communities, allowing users to develop connections, create or join groups etc. In some examples, such communities may be set up as global communities or private business/social communities, wherein for example, trusted associates only may be allowed in one’s group. In some embodiments users may provide ratings, points, comments, review etc. for other users, to enable development of trust relationships, provision of a scale of reliability etc.; Para. [0056]).

Response to Arguments
Applicant's arguments filed 0 have been fully considered but they are not persuasive. 
Regarding 103, Applicant asserts that the 3D model analyzes the type of polishing needed, by equating “manufacturing process parameters” to mean different types of polishing methods, but throughout the specification the Applicant has stated the manufacturing process parameters to be cut, carat, quality, and makes no mention on a type of polishing. Additionally, the “range of parameters” is never mentioned as having a range of polishing techniques, durations or pressures. The claimed invention does use polished diamond parameters, which does not include information about the type or method of polishing, and how those parameters may impact the spatial and physical properties of the rough diamond. 
The claim limitation is therefore being interpreted as determining the parameters of the polished diamond manufacturer that are to be applied to the rough diamond image file, including size, weight, color, clarity, etc., and using the parameters to determine the potential polished diamond that would be created by application of the parameters. 
Sivovolenko is able to showcase that user inputs information, including size, weight, color, clarity, to analyze and create a model for a potential polished diamond parameter from the rough diamond image created within the system. This also includes predicting the price of the polished diamond, as well as the price evaluation of rough diamonds, which all are included in the database of Cohen to match buyers and sellers. 
Therefore, the new determination claim limitation is showcased in Sivovolenko, to determine how rough diamonds would be impacted by polished diamond parameters to model the potential polished diamond to be created, and that information is stored. The information about the potential polished diamonds may be input into the database, to compare the rough diamond information to potential polished diamond information. The new selection step of rough diamonds that match the desired polished diamond outcome, which is taught within Cohen, to show that the information input can be user specific, and therefore, may be any information to make a match and proceed with checkout. 
Therefore, the independent claims remain rejected under 103, and the arguments that the dependent claims now depend from allowable subject matter does not hold true. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0125435 A1 Cohen teaches a diamond inventory system; US 2018/0137569 A1 Ariel and US 2018/0260869 A1 Ariel both teach a process to analyze diamonds.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687